EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kate Tetzlaff, Reg. No. 59,772; on May 17, 2022.

The application has been amended as follows:
In claim 18, line 32, between “of” and “the”, --both--  was inserted.

In line 33, between “of” and “the”, --both--  was inserted.

Drawings
The drawings were received on March 29, 2018. These drawings are acceptable.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, discloses a suture passing device comprising, inter alia: a shaft having a proximal end, a distal end, and a longitudinal axis extending therebetween; a first jaw member and a second jaw member connected to the shaft distal end, the first jaw member moveable relative to the second jaw member in a first direction and wherein a portion of the first jaw member includes a curved portion, configured to laterally offset a distal end of the first jaw member from the longitudinal axis in a second direction by a first dimension; a tissue penetrating member positioned substantially within and slidable through the second jaw; wherein a portion of the second jaw member includes a curved portion, configured to laterally offset a second jaw distal end from the longitudinal axis in the second direction by a second dimension, the second dimension different from the first dimension and the second direction different than the first direction; wherein the tissue penetrating member is slidable between a first and a second position; wherein in the first position, the distal-most portion of the tissue penetrating member is recessed within the second jaw member, and wherein in the second position the distal portion is extended through and beyond an opening in the first jaw member at a location laterally spaced from the longitudinal axis in the second direction.
With respect to base claim 14, none of the prior art of record, alone or in combination, discloses a suture passing device comprising, inter alia: a shaft having a length and a longitudinal axis;Response to Final Office ActionAtty Docket No.: PT-5024-US-NP Application No.: 15/939,934 Page 5 of 19a first jaw member and a second jaw member extending from a distal end of the shaft, the second jaw member stationarily coupled to the shaft distal end and the first jaw member having a suture capturing aperture and moveable relative to the second jaw member in a first direction, and wherein a distal end of both the first and second jaw members are angularly or curvedly offset in a second direction relative to a proximal end of both jaw members, the second direction different than the first direction; and a tissue penetrating member having a puncturing tip; wherein the first jaw member is angularly or curvedly offset in the second direction less than that of the second jaw member; and wherein the tissue penetrating member is movable between a first position wherein the puncturing tip is recessed within the second jaw member, and a second position in which the tissue penetrating member has collected a length of suture preloaded along a channel in the second jaw member. 
With respect to base claim 18, none of the prior art of record, alone or in combination, discloses a method of passing suture through a portion of meniscus comprising, inter alia: inserting a suture passing device through the femoral notch and around the femoral condyle to indirectly access the portion of meniscus, the suture passing device comprising: a shaft having a proximal end, a distal end, and a longitudinal axis extending therebetween, a lumen extending through the shaft along the longitudinal axis; a tissue penetrating member positioned substantially within and slidable through the lumen of the shaft; a first jaw member and a second jaw member connected to the shaft, the first jaw member moveable relative to the second jaw member in a first direction and wherein the first jaw has an opening configured for passage of the distal portion of the tissue penetrating member therethrough, the second jaw member housing at least a portion of the tissue penetrating member;Response to Final Office ActionAtty Docket No.: PT-5024-US-NP Application No.: 15/939,934Page 7 of 19a puncturing projection at the distal-most end of the tissue penetrating member and slidable through the second jaw member, the puncturing projection movable between a first position, wherein the distal portion of the tissue penetrating member is substantially contained within the lumen of the shaft, and a second position, wherein the distal portion of the tissue penetrating member is extendable distally through and beyond the opening in the first jaw member; wherein a distal end of the first jaw member and the second jaw member are angularly or curvedly offset from a proximal end of the first and second jaw members in a second direction, perpendicular to the first direction; positioning the first and second jaw members around the femoral condyle with the shaft extending along the femoral notch and actuating the first jaw member to position the meniscus tissue between the first jaw member and the second jaw member; and extending the tissue penetrating member to penetrate the tissue and to form a passage for a suture.
For comparison to the present invention, prior-art reference Murillo et al. (U.S. Pat. App. Pub. No. 2012/02837454) discloses a suture passing device and a method with the suture passing device, the device comprising, inter alia: a shaft having a length and a longitudinal axis;Response to Final Office ActionAtty Docket No.: PT-5024-US-NPApplication No.: 15/939,934 Page 5 of 19a first jaw member and a second jaw member extending from a distal end of the shaft, the second jaw member coupled to the shaft distal end and the first jaw member having a suture capturing aperture and moveable relative to the second jaw member in a first direction, wherein the device also includes a tissue penetrating member having a puncturing tip.  However, Murillo et al do not disclose that a distal end of both the first and second jaw members are angularly or curvedly offset in a second direction relative to a proximal end of both jaw members, wherein the second direction is different from the first direction; and wherein the first jaw member is angularly or curvedly offset in the second direction less than that of the second jaw member. 
Also, the rejection under 35 U.S.C. 112(a), set forth in the Office action of October 14, 2021, is hereby withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gellman et al. (U.S. Pat. No. 7,232,447), Martin et al. (U.S. Pat. App. Pub. No. 2016/0367243), Saliman et al. (U.S. Pat. No. 9,700,299) teach suture passing devices.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771